FILED
                                                                                                7/8/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILLIAM LEE GRANT, II,                         )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Civil Action No. 20-1838 (UNA)
                                               )
DIRECTOR OF THE CENTRAL                        )
INTELLIGENCE AGENCY, et al.,                   )
                                               )
                       Defendants.             )


                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis and his pro se complaint. Although plaintiff names a different defendant, the

instant complaint is practically identical to the complaint plaintiff filed in another recent case.

See Grant v. Secretary of Defense, No. 20-CV-1803 (D.D.C. June 29, 2020). The Court

dismissed that complaint as frivolous, and will dismiss the instant complaint for the same reason.

Plaintiff’s application to proceed in forma pauperis will be granted.

       An Order consistent with this Memorandum Opinion is issued separately.



DATE: July 8, 2020                                     /s/
                                                       JAMES E. BOASBERG
                                                       United States District Judge